Exhibit 10.9

 

 

 

Name:

[●]

Number of Shares of Stock subject to Stock Option:

[●]

Exercise Price Per Share:

[●]

Date of Grant:

[●]

 

TRINSEO S.A.

2014 OMNIBUS INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

This agreement (this “Agreement”) evidences a stock option granted by Trinseo
S.A. (the “Company”) to the undersigned (the “Optionee”) pursuant to and subject
to the terms of the Trinseo S.A. 2014 Omnibus Incentive Plan (as amended from
time to time, the “Plan”).

1.         Grant of Stock Option.  The Company grants to the Optionee on the
date set forth above (the “Date of Grant”) an option (the “Stock Option”) to
purchase, on the terms provided herein and in the Plan, up to the number of
shares of Stock set forth above (the “Shares”) with an exercise price per Share
as set forth above, in each case subject to adjustment pursuant to Section 7 of
the Plan in respect of transactions occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that does not qualify as an incentive stock option under Section 422
of the Code) and is granted to the Optionee in connection with the Optionee’s
employment by or service to the Company and its qualifying subsidiaries.  For
purposes of the immediately preceding sentence, “qualifying subsidiary” means a
subsidiary of the Company as to which the Company has a “controlling interest”
as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).

The grant of the Stock Option is a one-time benefit and does not create any
contractual or other right for the Optionee to receive a grant of stock options
or benefits in lieu of stock options in the future.

2.         Meaning of Certain Terms.  Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan.

3.         Vesting; Method of Exercise; Treatment of the Stock Option Upon
Termination of Employment.

(a)        Vesting.  As used herein with respect to the Stock Option or any
portion thereof, the term “vest” means to become exercisable and the term
“vested” as applied to any outstanding Stock Option (or any portion thereof)
means that the Stock Option is then exercisable, subject in each case to the
terms of the Plan.  Unless earlier terminated, forfeited, relinquished or
expired,







--------------------------------------------------------------------------------

 



the Stock Option shall vest as to one-third (1/3) of the Shares subject to the
Stock Option on each of the first, second and third anniversaries of the Date of
Grant (each, a “vesting anniversary date” and the third anniversary of the Date
of Grant, the “final vesting anniversary date”).  The number of Shares that vest
on any of the foregoing dates will be rounded down to the nearest whole Share,
with the Stock Option becoming vested as to 100% of the Shares on the final
vesting anniversary date.  Notwithstanding the foregoing, Shares subject to the
Stock Option shall not vest on any vesting anniversary date unless the Optionee
has remained in continuous Employment from the Date of Grant through such
vesting anniversary date.

(b)       Exercise of the Stock Option.  No portion of the Stock Option may be
exercised until such portion vests.  Each election to exercise any vested
portion of the Stock Option will be subject to the terms and conditions of the
Plan and shall be in writing or by electronic notice, signed (including
electronic signature in form acceptable to the Administrator) by the Optionee or
a transferee (if permitted by the Administrator), if any (or in such other form
as is acceptable to the Administrator).  Each such exercise election must be
received by the Company at its principal office or by such other party as the
Administrator may prescribe and be accompanied by payment in full as provided in
the Plan, including, for the avoidance of doubt to the extent required by
Luxembourg law, the payment by the Optionee to the Company of an additional
amount in cash equal to the aggregate par value of the shares of Stock to be
delivered in respect of the portion of the Stock Option so exercised at the time
of the exercise of the Stock Option.  The exercise price may be paid (i) by cash
or check acceptable to the Administrator, (ii) to the extent permitted by the
Administrator, through a broker-assisted cashless exercise program acceptable to
the Administrator, (iii) by such other means, if any, as may be acceptable to
the Administrator, or (iv) by any combination of the foregoing permissible forms
of payment.  In the event that the Stock Option is exercised by a person other
than the Optionee, the Company will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of such person to
exercise the Stock Option and compliance with applicable securities laws.  The
latest date on which the Stock Option or any portion thereof may be exercised
will be the 9th anniversary of the Date of Grant (the “Final Exercise Date”);
provided,  however, if at such time the Optionee is prohibited by applicable law
or written Company policy applicable to similarly situated employees from
engaging in any open-market sales of Stock, the Final Exercise Date will be
automatically extended to thirty (30) days following the date the Optionee is no
longer prohibited from engaging in such open-market sales.  If the Stock Option
is not exercised by the Final Exercise Date, the Stock Option or any remaining
portion thereof will thereupon immediately terminate.

(c)       Treatment of the Stock Option Upon Termination of Employment.  Except
as provided in clauses (i)-(iv) below and Section 3(d) of this Agreement, if





-2-

--------------------------------------------------------------------------------

 



the Optionee’s Employment terminates, the Stock Option, to the extent not
already vested, will be immediately forfeited upon such termination.   Following
termination of the Optionee’s Employment, any vested portion of the Stock Option
that is then outstanding, including for the avoidance of doubt any portion of
the Stock Option that vests as provided in clauses (ii)-(iv) below or Section
3(d) of this Agreement, will be treated as follows:

(i)         General.  Subject to clauses (ii) through (v) below and Sections
3(d) and 4 of this Agreement, the Stock Option, to the extent vested immediately
prior to the termination of the Optionee’s Employment, will remain exercisable
until the earlier of (A) the date that is three months following the date of
such termination of Employment, or (B) the Final Exercise Date, and except to
the extent previously exercised as permitted by this Section 3(c)(i) will
thereupon immediately terminate.

(ii)       Retirement.  Subject to clause (v) below and Section 4 of this
Agreement, if the Optionee’s Employment terminates due to the Optionee’s
Retirement (as defined below), the Stock Option, to the extent then unvested,
will not terminate and will remain outstanding and eligible to vest in
accordance with the provisions of Section 3(a) hereof as if the Optionee had
remained in continuous Employment through each vesting anniversary date.  Any
portion of the Stock Option that vests in accordance with this Section 3(c)(ii),
together with the portion of the Stock Option, if any, that was vested as of
immediately prior to the termination of the Optionee’s Employment due to the
Optionee’s Retirement, will remain exercisable until the earlier of (A) five (5)
years following the date of such termination of employment and, or (B) the Final
Exercise Date, and except to the extent previously exercised as permitted by
this Section 3(c)(ii) will thereupon immediately terminate.  For purposes
hereunder, “Retirement” means a retirement from active Employment after the
Optionee has attained age fifty-five (55) with at least ten (10) years of
continuous service with the Company, or its predecessor entity, The Dow Chemical
Company, or any of its subsidiaries, or as defined in the Optionee's employment
or other agreement with the Company.

(iii)      Death; Permanent Disability.  Subject to clause (v) below and Section
4 of this Agreement, if the Optionee’s Employment is terminated due to his or
her death or by the Company due to his or her Permanent Disability, the Stock
Option, to the extent then unvested, shall immediately vest as to all of the
then unvested Shares.  Any portion of the Stock Option that vests in accordance
with this Section 3(c)(iii), together with the portion of the Stock Option, if
any, that was vested as of immediately prior to the termination of the
Optionee’s Employment due to his or her death





-3-

--------------------------------------------------------------------------------

 



or by the Company due to his or her Permanent Disability, will remain
exercisable until the earlier of (A) the first anniversary of the Optionee’s
death or the first anniversary of the date the Optionee’s Employment is
terminated due to his or her Permanent Disability, as applicable or (B) the
Final Exercise Date, and except to the extent previously exercised as permitted
by this Section 3(c)(iii) will thereupon immediately terminate.

(iv)       By the Company Other than For Cause.  Subject to clause (v) below and
Sections 3(d) and 4 of this Agreement, if the Optionee’s Employment is
terminated by the Company other than for Cause in connection with a
restructuring or redundancy, as determined by the Company, the Stock Option, to
the extent then unvested, will not terminate and will remain outstanding and
eligible to vest in accordance with the provisions of Section 3(a) hereof as if
the Optionee had remained in continuous Employment with the Company through each
vesting anniversary date.  Any Stock Option that vests in accordance with this
Section 3(c)(iv), together with the portion of the Stock Option, if any, that
was vested as of immediately prior to the termination of the Optionee’s
Employment, will remain exercisable until the earlier of (A) the later of (i)
three months following the date of such termination of employment and (ii) the
date that is three months following the final vesting anniversary date or (B)
the Final Exercise Date, and except to the extent previously exercised as
permitted by this Section 3(c)(iv) will thereupon immediately terminate.

(v)        For Cause.  If the Optionee’s Employment is terminated by the Company
or its subsidiaries in connection with an act or failure to act constituting
Cause (as the Administrator, in its sole discretion, may determine), or such
termination occurs in circumstances that in the determination of the
Administrator would have entitled the Company or its subsidiaries to terminate
the Optionee’s Employment for Cause, the Stock Option (whether or not vested)
will immediately terminate and be forfeited upon such termination.

(d)       Treatment of the Stock Option Following a Change in Control.  If,
within the twenty-four (24)-month period following the occurrence of a Change in
Control (as defined below), the Optionee’s Employment is terminated by the
Company other than for Cause, upon such termination and in lieu of the treatment
provided for in Section 3(c)(iv) above, the Stock Option, to the extent then
outstanding and unvested, shall immediately vest as to all of the then unvested
Shares.  Any Stock Option that vests in accordance with this Section 3(d),
together with the portion of the Stock Option, if any, that was vested as of
immediately prior to the termination of the Optionee’s Employment, will remain
exercisable until the earlier of (A) the date that is six months following the
date of the Optionee’s termination of





-4-

--------------------------------------------------------------------------------

 



Employment, or (B) the Final Exercise Date, and except to the extent previously
exercised as permitted by this Section 3(d) will thereupon immediately
terminate.

(i)         For purposes of this Agreement, “Change in Control” means the first
to occur of any of the following events:

(A)       an event in which any “person,” as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) (other than
(I) the Company, (II) any subsidiary of the Company, (III) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any subsidiary of the Company, and (IV) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities;

(B)       the consummation of the merger or consolidation of the Company with
any other company, other than (i) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation and
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” “beneficially owns”
(with the determination of such “beneficial ownership” on the same basis as set
forth in clause (A) of this definition) securities of the Company or the
surviving entity of such merger or consolidation representing 50% or more of the
combined voting power of the securities of the Company or the surviving entity
of such merger or consolidation; or





-5-

--------------------------------------------------------------------------------

 



(C)       the complete liquidation of the Company or the sale or disposition by
the Company of all or substantially all of the Company’s assets.

4.         Forfeiture; Recovery of Compensation.

(a)       The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Stock Option at any time if the Optionee is not in compliance with
all applicable provisions of this Agreement and the Plan.

(b)       By accepting the Stock Option, the Optionee expressly acknowledges and
agrees that his or her rights, and those of any transferee permitted by the
Administrator of the Stock Option, under the Stock Option, including to any
Stock acquired under the Stock Option or proceeds from the disposition thereof,
are subject to Section 6(a)(5) of the Plan (including any successor
provision).  Nothing in the preceding sentence shall be construed as limiting
the general application of Section 8 of this Agreement.

5.         Transfer of Stock Option.  The Stock Option may not be transferred
except as expressly permitted under Section 6(a)(3) of the Plan.

6.         Responsibility for Taxes & Withholding.  Regardless of any action the
Company or any of its Affiliates takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to the Optionee’s participation in the Plan and legally applicable to
the Optionee (“Tax-Related Items”), the Optionee acknowledges that the ultimate
liability for all Tax-Related Items is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company or any of its
Affiliates.  The Optionee further acknowledges that the Company and/or its
Affiliates (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect to the Stock Option,
including, but not limited to, the grant, vesting or exercise of the Stock
Option, the transfer of Stock upon exercise of the Stock Option, the subsequent
sale of Stock acquired pursuant to such transfer and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of any Award to reduce or eliminate Optionee’s liability for Tax-Related
Items or achieve any particular tax result.  Further, if the Optionee becomes
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable event, the Optionee acknowledges that Company
and/or its Affiliates may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company
and/or its Affiliates to satisfy all Tax-Related Items.  In this regard, the
Optionee authorizes the Company and/or its Affiliates, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i)      withholding from the Optionee’s wages/salary or other cash compensation
paid to the Optionee by the Company and/or its Affiliates; or





-6-

--------------------------------------------------------------------------------

 



(ii)    withholding from proceeds of the Stock acquired upon exercise of the
Stock Option either through a voluntary sale or through a mandatory sale
arranged by the Company (on Optionee's behalf pursuant to this authorization);
or

(iii)   withholding in Stock to be transferred upon exercise of the Stock Option
provided, however, that if the Optionee is a Section 16 officer of the Company
under the U.S. Securities and Exchange Act of 1934, as amended, then the Company
will withhold in shares of Stock upon the relevant taxable or tax withholding
event, as applicable, unless the use of such withholding method is problematic
under applicable tax or securities law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (i) and (ii) above.

To avoid negative accounting treatment, the Company and/or its Affiliates may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.  If the
obligation for Tax-Related Items is satisfied by withholding in Stock, for tax
purposes, the Optionee is deemed to have been transferred the full number of
shares of Stock attributable to the Stock Option at exercise, notwithstanding
that a number of share are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Optionee’s participation
in the Plan.

The Optionee shall pay to the Company and/or its Affiliates any amount of
Tax-Related Items that the Company and/or its Affiliates may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that will not for any reason be satisfied by the means previously described. The
Company may refuse to transfer the Stock or the proceeds of the sale of Stock if
the Optionee fails to comply with the Optionee’s obligations in connection with
the Tax-Related Items.

By accepting this grant of Stock Option, the Optionee expressly consents to the
methods of withholding Tax-Related Items by the Company and/or its Affiliates as
set forth herein, including the withholding of Stock and the withholding from
the Optionee’s wages/salary or other amounts payable to the Optionee.  All other
Tax-Related Items related to the Stock Option and any Stock transferred in
satisfaction thereof are the Optionee’s sole responsibility.

7.         Effect on Employment.  Neither the grant of the Stock Option, nor the
issuance of Shares upon exercise of the Stock Option, will give the Optionee any
right to be retained in the employ or service of the Company or any of its
Affiliates, affect the right of the Company or any of its Affiliates to
discharge or discipline such Optionee at any time, or affect any right of such
Optionee to terminate his or her Employment at any time.

8.         Provisions of the Plan.  This Agreement is subject in its entirety to
the provisions of the Plan, which are incorporated herein by reference.  A copy
of the Plan as in effect on the Date of Grant has been furnished to the
Optionee.  By acceptance of the Stock Option, the Optionee agrees to be bound by
the terms of the Plan and this Agreement.





-7-

--------------------------------------------------------------------------------

 



In the event of any conflict between the terms of this Agreement and the Plan,
the terms of the Plan shall control.

9.         Acknowledgements.  The Optionee acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument,
(ii) this agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, shall
constitute an original signature for all purposes hereunder and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Optionee.

10.       Authorization to Release and Transfer Necessary Personal Information.
  The Optionee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data by
and among, as applicable, the Company and the Affiliates for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan. The Optionee understands that the Company and the Affiliates may
hold certain personal information about the Optionee including, but not limited
to, the Optionee’s name, home address and telephone number, date of birth,
social security number (or any other social or national identification number),
salary, nationality, job title, number of Stock Options and/or Stock held and
the details of all Stock Options or any other entitlement to Stock awarded,
cancelled, vested, unvested or outstanding for the purpose of implementing,
administering and managing the Optionee’s participation in the Plan (the
“Data”).  The Optionee understands that the Data may be transferred to the
Company or any of the Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Optionee’s country or elsewhere, and that any recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Optionee’s country.  The Optionee understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative.  The
Optionee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the sole purpose of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data to a broker or other third party assisting with
the administration of the Stock Option under the Plan or with whom Stock
acquired pursuant to the exercise of the Stock Option or cash from the sale of
such Stock may be deposited.  Furthermore, the Optionee acknowledges and
understands that the transfer of the Data to the Company or the Affiliates or to
any third parties is necessary for his or her participation in the Plan.  The
Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan.  The
Optionee understands that he or she may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein by
contacting his or her local human resources representative in writing.  The
Optionee further acknowledges that withdrawal of consent may affect his or her
ability to vest in, exercise or realize benefits from the Stock Option, and his
or her ability to participate in the Plan.  For more information on the





-8-

--------------------------------------------------------------------------------

 



consequences of refusal to consent or withdrawal of consent, the Optionee
understands that he or she may contact his or her local human resources
representative.

Finally, upon request of the Company or the Optionee’s employer, the Optionee
agrees to provide an executed data privacy consent form (or any other agreements
or consents that may be required by the Company and/or the Optionee’s employer)
that the Company and/or the Optionee’s employer may deem necessary to obtain
from the Optionee for the purpose of administering the Optionee’s participation
in the Plan in compliance with the data privacy laws in the Optionee’s country,
either now or in the future. The Optionee understands and agrees that the
Optionee will not be able to participate in the Plan if the Optionee fails to
provide any such consent or agreement requested by the Company and/or the
Optionee’s employer.

11.       Electronic Delivery and Execution.  The Optionee hereby consents and
agrees to electronic delivery of any documents that the Company may elect to
deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other Award made or offered under the Plan. The
Optionee understands that, unless revoked by the Optionee by giving written
notice to the Company pursuant to the Plan, this consent will be effective for
the duration of the Agreement. The Optionee also understands that he or she will
have the right at any time to request that the Company deliver written copies of
any and all materials referred to above. The Optionee hereby consents to any and
all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agree that his or her electronic signature is
the same as, and will have the same force and effect as, his or her manual
signature. The Optionee consents and agrees that any such procedures and
delivery may be affected by a third party engaged by the Company to provide
administrative services related to the Plan.

12.       Appendix.  Notwithstanding any provision of the Agreement to the
contrary, this Stock Option grant and the Stock acquired under the Plan shall be
subject to any and all special terms and provisions as set forth in the
Appendix, if any, for the Optionee’s country of residence (and country of
employment, if different).

13.       Severability.  The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

[Signature page follows]

 

 



-9-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

 

 

 

 

  

TRINSEO S.A.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Christopher D. Pappas

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Dated:    [DATE]

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

 

By

 

 

 

 

[Optionee’s Name]

 

 

 

 

 



Signature Page to Non-Statutory Stock Option Agreement

--------------------------------------------------------------------------------

 



COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO NON-STATUTORY STOCK OPTION AGREEMENT

This Country Appendix (“Appendix”) includes the following additional terms and
conditions that govern the Optionee’s Stock Option for all Optionees that reside
and/or work outside of the United States. For purposes of this Appendix,
“Employer” means, to the extent the Optionee is not directly employed by the
Company, the Affiliate that employs the Optionee.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Optionee should be aware with respect to the
Optionee’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2018.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Optionee does
not rely on the information in this Country Appendix as the only source of
information relating to the consequences of the Optionee’s participation in the
Plan, because the information may be out of date at the time that the Stock
Option or portions thereof vest, or Stock is transferred upon exercise of the
Stock Option, or the Optionee sells any Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and none of the Company, its
Affiliates, nor the Administrator is in a position to assure the Optionee of a
particular result.  Accordingly, the Optionee is advised to seek appropriate
professional advice as to how the relevant laws in the Optionee’s country of
residence and/or work may apply to the Optionee’s situation.

Finally, if the Optionee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Optionee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Optionee.

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

English Language.  The Optionee acknowledges and agrees that it is the
Optionee’s express intent that this Agreement, the Plan and all other documents,
rules, procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Stock Option, be drawn up in English.  If the
Optionee has received this Agreement, the Plan or any other rules, procedures,
forms or documents related to the Stock Option translated into a language other
than English, and if the meaning of the translated version is different than the
English version, the English version will control.







--------------------------------------------------------------------------------

 



Repatriation; Compliance with Laws; Insider Trading.  The Optionee agrees, as a
condition of the grant of the Stock Option, to repatriate all payments
attributable to the Stock Option and/or cash acquired under the Plan (including,
but not limited to, dividends and any proceeds derived from the sale of the
Stock acquired pursuant to the Agreement) in accordance with all foreign
exchange rules and regulations applicable to the Optionee.  The Company and the
Administrator reserve the right to impose other requirements on the Optionee’s
participation in the Plan, on the Stock Option and on any Stock acquired or cash
payments made pursuant to the Agreement, to the extent the Company, its
Affiliates or the Administrator determines it is necessary or advisable in order
to comply with local law or to facilitate the administration of the Plan, and to
require the Optionee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.  Further, the Optionee agrees to take
any and all actions as may be required to comply with the Optionee’s personal
legal and tax obligations under all laws, rules and regulations applicable to
the Optionee. Finally, depending on Optionee's or the Optionee’s broker’s
country of residence or where the Stock are listed, Optionee may be subject to
insider trading restrictions or market abuse laws, which may affect Optionee's
ability to accept, acquire, sell or otherwise dispose of Stock, rights to Stock
(e.g., stock options) or rights linked to the value of Stock (e.g., phantom
awards, futures) during such times as Optionee is considered to have “inside
information” regarding the Company as defined by the laws or regulations in the
Optionee 's country.  Local insider trading laws and regulations may prohibit
the cancellation or amendment or amendment of orders the Optionee placed before
the Optionee possessed inside information. Furthermore, the Optionee could be
prohibited from (i) disclosing the inside information to any third party (other
than on a "need to know") and (ii) "tipping" third parties or causing them
otherwise to buy or sell securities. The Optionee should keep in mind third
parties includes fellow employees. Any restrictions under these insider trading
or market abuse laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Neither the Company, nor its Affiliates will be liable for any fines or
penalties that Optionee may incur as a result of Optionee's failure to comply
with any applicable laws.  Optionee should be aware that securities, exchange
control, insider trading and other laws may change frequently and often without
notice.  Optionee is hereby advised to confirm the legal obligations that may
arise from Optionee's participation in the Plan with a qualified advisor.

Commercial Relationship.  The Optionee expressly recognizes that the Optionee’s
participation in the Plan and the Company’s Stock Option grant does not
constitute an employment relationship between the Optionee and the Company.  The
Optionee has been granted a Stock Option as a consequence of the commercial
relationship between the Company and the Employer, and the Employer is the
Optionee’s sole employer.  Based on the foregoing, (a) the Optionee expressly
recognizes the Plan and the benefits the Optionee may derive from participation
in the Plan do not establish any rights between the Optionee and the Affiliate
that employs the Optionee, (b) the Plan and the benefits the Optionee may derive
from participation in the Plan are not part of the employment conditions and/or
benefits provided by the Affiliate that employs the Optionee, and (c) any
modifications or amendments of the Plan by the Company or the Administrator, or
a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of the Optionee’s employment with the
Affiliate that employs the Optionee.





 

--------------------------------------------------------------------------------

 



Private Placement.  The grant of the Stock Option is not intended to be a public
offering of securities in the Optionee’s country of residence and/or employment
but instead is intended to be a private placement.  As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Stock Option is not subject to the supervision
of the local securities authorities.

Additional Acknowledgements.  The OPTIONEE also acknowledges and agrees to the
following:

    The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan.

All decisions with respect to future Awards or other grants, if any, will be at
the sole discretion of the Company.

    The future value of the Stock is unknown and cannot be predicted with
certainty.

    The Award and the Stock subject to the Award, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose
and are not intended to replace any pension rights or compensation.

    Optionee's participation in the Plan is voluntary.

    No claim or entitlement to compensation or damages arises from the
forfeiture of the Award on the Stock Option, the termination of the Plan, or the
diminution in value of the Stock Option or Stock, and the Optionee irrevocably
releases the Company, its Affiliates, the Administrator and their affiliates
from any such claim that may arise.

    The Award and the Stock subject to the Award, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments.

    Unless otherwise agreed with the Company in writing, the Award and the
Stock subject to the Award, and the income and value of same, are not granted as
consideration for, or in connection with, any service Optionee may provide as a
director of the Company or its Affiliates.

    Neither the Company nor its Affiliates shall be liable for any foreign
exchange rate fluctuation between Optionee's local currency and the U.S. Dollar
that may affect the value of the Stock Option or Stock or of any amounts due to
Optionee pursuant to the settlement of the Stock Option or the subsequent sale
of Stock acquired upon settlement.





 

--------------------------------------------------------------------------------

 



None of the Company, its Affiliates, nor the Administrator is providing any tax,
legal or financial advice or making any recommendations regarding the Optionee’s
participation in the Plan, the grant, vesting or settlement of the Optionee’s
Stock Option, or the Optionee’s acquisition or sale of the Stock transferred
upon exercise of the Stock Option.  The Optionee is hereby advised to consult
with his own personal tax, legal and financial advisors regarding his
participation in the Plan before taking any action related to the Plan.

BELGIUM

Notifications

Exchange Control Information.  If Optionee is a Belgian resident, Optionee is
required to report any taxable income attributable to the grant of the Stock
Option on his or her annual tax return. In addition, the Optionee is required to
report any securities (e.g., Stock) or bank accounts opened and maintained
outside Belgium on his or her annual tax return. In a separate report, certain
details regarding such foreign accounts (including the account number, bank name
and country in which such account was opened) must be provided to the Central
Contact Point of the National Bank of Belgium.

GERMANY

Notifications

Exchange Control Information.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  If the Optionee uses a German
bank to transfer a cross-border payment in excess of €12,500 in connection with
the sale of the Stock acquired under the Plan, the bank will make the report for
the Optionee.  Optionee is responsible for satisfying any applicable reporting
obligation.

HONG KONG

Terms and Conditions

Warning:  The Stock Option and any Stock transferred pursuant to the exercise of
the Stock Option do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Company and its
Affiliates.  The Agreement, the Plan, and any rules, procedures, forms or other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, nor have
the documents been reviewed by any regulatory authority in Hong Kong.  The Stock
Option and any related documentation are intended only for the personal use of
each eligible employee of the Company or its Affiliates and may not be
distributed to any other person.  If the Optionee is in any doubt about any of
the contents of the Agreement, the Plan, or any rules, procedures or forms, the
Optionee should obtain independent professional advice.





 

--------------------------------------------------------------------------------

 



Exercise of Stock Option.  In the event that the Stock Option is settled within
six months of the Grant Date, the Optionee agrees that the Optionee (or his /
her beneficiary)  will not sell or otherwise dispose of any such Shares prior to
the six-month anniversary of the Grant Date.

Wages.  The Stock Option and Shares underlying the Stock Option do not form part
of the Optionee's wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law. The Company specifically intends that
the Plan will not be an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance.

ITALY

Terms and Conditions

The following provision replaces Section 10 of the Agreement:

Data Privacy

Pursuant to Section 13 of the Legislative Decree no. 196/2003, the Optionee
understands that his / her Employer, the Company and any subsidiary may hold
certain personal information about the Optionee, including, but not limited to,
the Optionee’s name, home address, email address and telephone number, email
address, date of birth, social insurance number, passport number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company or any subsidiary, details of the Award, or
any other entitlement to shares awarded, canceled, exercised, vested, unvested
or outstanding in the Optionee’s favor and will process such data for the
exclusive purpose of implementing, managing and administering the Plan ("Data")
and in compliance with applicable laws and regulations.

The Optionee also understands that providing the Company with Data is mandatory
for compliance with local law and necessary for the performance of the Plan and
this Agreement, which represents the legal basis for the collection, use,
processing and transfer of the Data, and that the Optionee’s refusal to provide
such Data would make it impossible for the Company to perform its contractual
obligations and may affect the Optionee’s ability to participate in the
Plan.  The Controller of personal data processing is Trinseo S.A. with its
principal executive office address at 1000 Chesterbrook Boulevard, Suite 300,
Berwyn, Pennsylvania 19312, USA and, pursuant to Legislative Decree no.
196/2003, its representative in Italy for privacy purposes is A.P.I.
Applicazioni Plastiche Industriali S.p.A. with its registered address at Via
Dante Alighieri n. 27, 36065 Mussolente (VI) Italy.

The Optionee understands that Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Data and by the data processor (the "Processor"), if any.  An
updated list of Processors and other transferees of Data is available upon
request from the Employer.  Furthermore, Data may be transferred to banks, other
financial institutions, or brokers involved in the management and administration
of the Plan.  The Optionee understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company.  The
Optionee further understands that the Company and/or any subsidiary will
transfer Data among themselves as necessary for





 

--------------------------------------------------------------------------------

 



the purpose of implementing, administering and managing the Optionee’s
participation in the Plan, and that the Company and/or any subsidiary may each
further transfer Data to third parties assisting the Company in the
implementation, administration, and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom the
Optionee may elect to deposit any Stock acquired pursuant to the Award.  Such
recipients may receive, possess, use, retain, and transfer Data in electronic or
other form, for the purposes of implementing, administering, and managing the
Optionee’s participation in the Plan.  The Optionee understands that these
recipients may be acting as Controllers, Processors or persons in charge of
processing, as the case may be, in accordance with local law and may be located
in or outside the European Economic Area in countries such as in the United
States that might not provide the same level of protection as intended under
Italian data privacy laws.  Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.

The Optionee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Optionee’s
consent thereto as the processing is necessary to performance of contractual
obligations related to the implementation, administration and management of the
Plan.  The Optionee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Optionee has the right to, including but not limited
to, access, delete, update, correct, ask for rectification of Data or terminate,
for legitimate reason, the Data processing. The Optionee also understands that
he or she has the right to Data portability and to lodge a complaint with the
Italian supervisory authority. The Optionee should contact the Employer in this
regard.

Furthermore, the Optionee is aware that Data will not be used for direct
marketing purposes.  In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting the Optionee’s human resources
department.

Plan Document Acknowledgment. The Optionee further acknowledges that he or she
has read and specifically and expressly approves the Data Privacy section above
as well as the following sections of the Agreement Section 1 ("Grant of Stock
Options"); Section 3 ("Vesting; Method of Exercise; Treatment of the Stock
Option Upon Termination of Employment"); Section 4 ("Forfeiture; Recovery of
Compensation"); Section 5 ("Transfer of Stock Option"); Section 6
("Responsibility for Taxes & Withholding"); Section 11 ("Imposition of Other
Requirements"); Country Appendix  ("English Language"; "Additional
Acknowledgements") and the "Data Privacy" provision included immediately above.





 

--------------------------------------------------------------------------------

 



Notifications

Tax on Foreign Financial Assets.  Individuals resident in Italy are subject to a
tax on the value of financial assets held outside of Italy. The taxable amount
will be the fair market value of the financial assets (including Stock) on
December 31 or on the last day the Stock were held (the tax is levied in
proportion to the number of days the shares were held during the calendar year).
The tax is assessed as part of the annual tax return.

NETHERLANDS

Notifications

Securities Law Information.  The Optionee should be aware of Dutch insider
trading rules which may impact the sale of Stock issued to the Optionee upon
exercise of the Stock Option.  In particular, the Optionee may be prohibited
from effectuating certain transactions if the Optionee has inside information
about the Company.  Under Article 5:56 of the Dutch Financial Supervision Act,
anyone who has “insider information” related to an issuing company is prohibited
from effectuating a transaction in securities in or from the Netherlands. 
“Insider information” is defined as knowledge of specific information concerning
the issuing company to which the securities relate or the trade in securities
issued by such company, which has not been made public and which, if published,
would reasonably be expected to affect the share price, regardless of the
development of the price.  The insider could be any employee of a Affiliate in
the Netherlands who has inside information as described herein.  Given the broad
scope of the definition of inside information, certain employees working at the
Company’s Affiliate in the Netherlands may have inside information and, thus,
would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when they have such inside information.  If the Optionee
is uncertain whether the insider-trading rules apply to the Optionee, the
Optionee should consult his personal legal advisor.

SWITZERLAND

Notifications

Securities Law Information.  The Stock Option is not intended to be publicly
offered in or from Switzerland.  Neither this document nor any other materials
relating to the Plan (i) constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations (ii) may be publicly
distributed nor otherwise made publicly available in Switzerland or (iii) have
been or will be filed with, approved or supervised by any Swiss regulatory
authority, including the Swiss Financial Market Authority (FINMA).

UNITED KINGDOM

Terms and Conditions

Tax Withholding and National Insurance Contributions
Acknowledgement.  Notwithstanding any provisions in the Agreement, the Optionee
agrees that he or she is liable for all Tax-Related Items





 

--------------------------------------------------------------------------------

 



and hereby covenants to pay all such Tax-Related Items, as and when requested by
the Company, the Employer, or by Her Majesty’s Revenue and Customs (“HMRC”) or
any other tax authority or other relevant authority.  The Optionee also agrees
to indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold, or have paid or
will pay, to HMRC (or any other tax authority or other relevant authority) on
the Optionee’s behalf.

Notwithstanding the foregoing, if the Optionee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities Exchange Act of 1934, as amended), the Optionee understands that he
or she may not be able to indemnify the Company or the Optionee for the amount
of any income tax not collected or paid by the Optionee because the
indemnification could be considered a loan.  In this case, the income tax not
collected or paid may constitute a benefit to the Optionee on which additional
income tax and national insurance contributions ("NICs") may be payable.  The
Optionee will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying to the Company or the Employer, as applicable, any employee NICs due on
this additional benefit, which the Company or the Employer may recover from the
Optionee by any of the means referred to in Section 6 of the Agreement.

Exclusion of Claim.  The Optionee acknowledges and agrees that the Optionee will
have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Optionee’s ceasing to have rights under or to be
entitled to the Stock Options, whether or not as a result of termination of
Optionee’s Employment (whether the termination is in breach of contract or
otherwise), or from the loss or diminution in value of the Stock Options.  Upon
the grant of the Stock Options, the Optionee shall be deemed to have waived
irrevocably any such entitlement.

 

--------------------------------------------------------------------------------